Exhibit 4 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 2 to the Schedule 13D filed herewith relating to the ordinary shares, par value NIS 0.01 per share, of RRsat Global Communications Network Ltd., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: December 9, 2013 Viola A.V. RRsat, Limited Partnership By:Viola P.E. GP Ltd. Its general partner By: /s/ Harel Beit-On Name: Harel Beit-On By: /s/ Avi Zeevi Name: Avi Zeevi Viola P.E. GP Ltd. By: /s/ Harel Beit-On Name: Harel Beit-On By: /s/ Avi Zeevi Name: Avi Zeevi /s/ Shlomo Dovrat Shlomo Dovrat /s/ Harel Beit-On Harel Beit-On /s/ Avi Zeevi Avi Zeevi
